—In a support proceeding pursuant to Family Court Act article 4 in which the father sought a downward modification of his child support obligations under an order dated July 11, 1991, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (Pearce, J.), dated March 15, 1993, as denied his petition.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contention, the court did not improvidently exercise its discretion in denying his petition for a downward modification of his child support obligations since the reversal in his financial condition was brought about by his own actions (see, Matter of Doscher v Doscher, 80 AD2d 945, affd 54 NY2d 655; Hickland v Hickland, 39 NY2d 1, cert denied 429 US 941; Matter of Knights v Knights, 71 NY2d 865). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.